556 F.2d 244
UNITED STATES of America, Appellant,v.Calman BERNSTEIN, Appellee.
No. 74-1066.
United States Court of Appeals,Fourth Circuit.
June 7, 1977.

Jervis S. Finney, U. S. Atty., Baltimore, Md., Sidney M. Glazer, Marc Philip Richman, Attys., Dept. of Justice, Washington, D. C., for the United States.
Arnold M. Weiner, M. Albert Figinski, D. Christopher Ohly, Baltimore, Md., for appellee.
Before BUTZNER and FIELD, Circuit Judges.
OPINION ON REMAND
PER CURIAM:


1
The Supreme Court vacated our judgment, which had affirmed the district court's suppression of certain wiretaps, and remanded the case for further consideration in the light of United States v. Donovan, 429 U.S. 413, 97 S.Ct. 658, 50 L.Ed.2d 652 (1977).* Upon consideration of the briefs filed on remand, we conclude that Donovan dictates reversal of the judgment of the district court.


2
REVERSED.



*
 United States v. Bleau, 363 F.Supp. 438 (D.Md.1973); United States v. Curreri, 368 F.Supp. 757 (D.Md.1973); aff'd sub nom., United States v. Bernstein, 509 F.2d 996 (4th Cir. 1975); vacated and remanded, 430 U.S. 902, 97 S.Ct. 1167, 51 L.Ed.2d 578 (1977)